Citation Nr: 0204642	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to August 
1965.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 administrative 
decision by the Louisville, Kentucky, Regional Office (RO).  
In December 2000, the Board remanded this case to the RO for 
the scheduling of a Board hearing pursuant to the appellant's 
request.  However, in a written statement received in January 
2001, the appellant withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  The appellant entered active military service in May 1964 
and received a discharge under conditions other than 
honorable in August 1965.  

2.  During his period of active service, the appellant was 
absent without leave (AWOL) for two periods for a total of 
225 days lost.  

3.  The appellant's AWOL offenses during his period of 
military service were not minor offenses offset by service 
which was otherwise honest, faithful, and meritorious, but 
rather constituted willful and persistent misconduct.

4.  There were no compelling circumstances to warrant the 
appellant's prolonged AWOL.  

5.  The appellant was not insane at the times that he went 
AWOL.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to receipt of VA benefits (exclusive of health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code).  38 U.S.C.A. §§ 101(2), 5303, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.1, 3.12, 3.354 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board recognizes in this instance that the appellant's 
complete service personnel records and service medical 
records have not been associated with the claims folder.  
However, VA has made an exhaustive effort to obtain these 
records to substantiate the appellant's claim.  A search of 
the National Personnel Records Center (NPRC) turned up no 
records, personnel or service medical, related to the 
appellant.  The RO subsequently requested a search for the 
appellant's records by the Army Board of Corrections.  
Searches and inquiries at the Army Board of Corrections and 
the Army Military Review Board Agency turned up negative 
results for any records related to the appellant.  In a 
September 1998 letter to the appellant, the RO informed him 
that they had been unable to locate his service records and 
that they may have been destroyed in the 1973 NPRC fire.  The 
RO informed the appellant of alternate sources of information 
and also requested copies of any documents in his possession.  
The appellant's Department of Defense Form 214 and Special 
Orders Number 178 have been associated with the claims 
folder.  In a September 1999 letter to the appellant, the RO 
again requested copies of any service records in the 
appellant's possession.  The appellant has not provided any 
additional service records in response to the RO's request.  
Furthermore, the appellant has stated that he received no 
medical treatment while in the service.  In light of all of 
the foregoing, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
substantiating the appellant's claim.

The Board notes that post-service private treatment records 
and VA examination reports are of record.  The Board also 
recognizes that the appellant has reported that he is 
receiving Social Security Administration (SSA) benefits.  
Under many circumstances, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has indicated that SSA medical records are 
significant and should be obtained.  However, the SSA award 
indicates that the appellant filed for benefits in July 1993, 
thus the SSA records would have been made well after service 
and would not provide evidence that the appellant was insane 
at the time of the AWOL offenses during service.  The 
appellant's current receipt of SSA benefits does not raise a 
reasonable possibility that SSA records would be pertinent to 
the issue raised in this claim.  More significantly, the 
appellant has not alleged that such records would be 
pertinent.  Thus, the Board concludes that the RO has 
obtained all available evidence necessary for a determination 
of the appellant's claim.  

The Board notes that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this matter need not be referred to the 
appellant for further argument as the Board's consideration 
of the new law and new regulations in the first instance does 
not prejudice the appellant.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided). 

Analysis

A review of the appellant's available service records shows 
that he enlisted in the United States Army in May 1964.  The 
appellant's Department of Defense Form 214 indicates that the 
appellant was absent without authority for a total of 225 
days lost.  The appellant was absent without authority from 
January 11, 1965 to May 19, 1965 and from May 22, 1965 to 
August 25, 1965.  Special Orders Number 178 was issued on 
August 23, 1965 and indicates that the reason for the 
appellant's discharge was "unfitness."  

In a May 1999 Administrative Decision, the RO determined that 
the appellant's discharge occurred as a result of his two 
periods of AWOL.  As a result, it was concluded that the 
discharge under other than honorable conditions was 
considered to be a discharge under dishonorable conditions 
for VA purposes and a bar to the receipt of VA benefits.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12.  Benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result of 
an AWOL for a continuous period of at least 180 days.  
38 C.F.R. § 3.12(c)(6).  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

The bar to entitlement to benefits does not apply if there 
are compelling circumstances to warrant a prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c)(6).  In 
determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious, and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant, including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began.  The existence of a valid legal defense that 
would have precluded conviction for absence without leave is 
also a factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303; 38 C.F.R. 
§ 3.12(c)(6)(i-iii).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed from the accepted standards 
of the community to which by birth and education he belongs 
as to lack the ability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354.  The Court has held that the statute 
requires that insanity exist only at the time of the 
commission of an offense leading to a person's discharge and 
not that insanity must cause the misconduct.  That is, there 
need not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

The Board notes that the VA General Counsel (VAGC) has 
addressed the question of what satisfies the definition of 
insanity under 38 C.F.R. § 3.354.  See VAOPGCPREC 20-97 (May 
22, 1997).  The VAGC concluded in part that the term 
"constitutionally psychopathic" in 38 C.F.R. § 3.354 refers 
to a condition which may be described as an antisocial 
personality disorder.  Behavior which is attributable to a 
personality disorder does not satisfy the definition of 
insanity in 38 C.F.R. § 3.354(a).  

The record clearly demonstrates that the appellant was AWOL 
on two occasions with a total of 225 days lost during his 
period of service from May 1964 to August 1965.  The Court 
has held that unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  See Cropper v. Brown, 6 Vet. App. 450, 452-
453 (1994).  Therefore the Board finds that the appellant's 
offenses cannot be considered minor.  In light of the 
relatively short period of time during service that the 
appellant was not AWOL, the Board cannot find that his 
service was otherwise characterized by behavior that is 
consistent with the honest, faithful, and meritorious service 
for which VA benefits were intended.  

Furthermore, the appellant has provided no compelling 
circumstances to warrant his prolonged unauthorized absences 
such that the character of his discharge should not serve as 
a bar to VA benefits.  In an April 1998 letter to the 
appellant, the RO requested information regarding the events 
leading to his discharge and an explanation of why he felt 
his service was honorable.  In response, the appellant's 
mother submitted a statement indicating that the appellant 
had always had a mental problem and she felt that was why he 
was unable to stay in the military.  In an April 1998 
statement, the appellant indicated that he had always had a 
mental problem and that he was mentally immature when he 
joined the service.  He stated that he had applied for a 
hardship discharge but was turned down.  He indicated that he 
was worried about his mother, brothers and sisters who were 
having a hard time since his father had left home years 
before.  A lay statement from a friend is also of record and 
is to the effect that it was this friend's belief that the 
appellant's mental problems stemmed from his military 
experience.  In a September 1998 statement, the appellant 
reported that he did not have any medical treatment while in 
the service.  The appellant has also alleged that he was 
mentally abused during service and that he suffered mental 
strain.  

A VA mental examination report dated in March 1994 
demonstrates diagnoses of major depression, recurrent and 
severe, anxiety disorder, and personality disorder.  Private 
medical statements dated in July 1994 and February 1998 
demonstrate diagnoses of chronic dysthymia and probable 
schizo-personality disorder.  An April 1998 statement from a 
private physician indicates that the appellant had had 
anxiety and intermittent depression for his entire adult life 
and that he might also have a schizoid personality disorder, 
which would likely have been present since childhood.  An 
April 1998 VA mental examination reflects relevant diagnoses 
of recurrent and severe major depression and generalized 
anxiety disorder.

The Board reiterates that VA's legal definition of insanity 
includes contemplation of a prolonged departure or deviation 
from accepted community standards and normal behavior.  The 
Board recognizes that the appellant has been treated in 
recent years for a dysthymic disorder as well as a probable 
schizo-personality disorder that may have been present since 
childhood.  However, as noted earlier, behavior which is 
attributable to a personality disorder does not satisfy the 
definition of insanity in 38 C.F.R. § 3.354.  VAOPGCPREC 20-
97.  Moreover, the medical evidence does not demonstrate that 
the appellant's dysthymic disorder, other mental deficiencies 
or psychiatric disorders rendered him insane at the time of 
his AWOL violations, and the medical statements submitted by 
the appellant do not identify any manifestations of insanity 
during the periods of AWOL or even after service to the 
current time.  Furthermore, the appellant has stated that he 
did not receive any medical treatment during military 
service.  The Board acknowledges the statements from the 
appellant, his mother, and a friend, but as laypersons they 
are not competent to offer opinions regarding insanity.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Even assuming 
for the sake of argument that the appellant was (as alleged) 
mentally unfit for military service, it does not follow that 
the appellant was insane.  While the appellant suffers from 
psychiatric disorders variously diagnosed, there is no 
medical evidence of record showing that he was insane at the 
time of the offenses during service.  The Board is therefore 
compelled to conclude that the competent and probative 
evidence demonstrates that the appellant was not insane at 
the time of his AWOL violations.  

In summary, the evidence clearly establishes that the 
appellant was discharged under other than honorable 
conditions and that he was absent without authority for a 
total of 225 days lost.  There is no persuasive evidence that 
the appellant's AWOL incidents are offset by the length or 
character of his remaining service so as to conclude that the 
AWOL incidents were only minor.  Moreover, there is no 
persuasive evidence of compelling reasons for going AWOL or 
evidence of insanity so as to excuse his absences.  Based 
upon the evidence of record, the Board finds that the 
appellant was not insane at the times he went AWOL, and that 
compelling circumstances have not been shown which warrant 
his prolonged unauthorized absences.  Accordingly, the 
appellant was discharged under other than honorable 
conditions, based on persistent and willful misconduct in the 
form of two AWOL periods without offset.  As such, the 
appellant's discharge is a bar to entitlement to VA benefits 
(exclusive of health care under Chapter 17, Title 38, United 
States Code).



ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

